 MILLER & MILLER MOTORFREIGHT LINES581MILLER&MILLER MOTOR FREIGHT LINESandGENERAL DRIVERS, WARE-HOUSEMEN&HELPERSLOCAL UNIONNo. 745,AFL, PETITIONER.Ca 8eNo. 16 RO-1157.November 25, 1952Decisionand Directionof ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James P. Wolf,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks a unit consisting of the office and clerical-employees of the Employer at its Dallas, Texas, terminal office.The Employer asserts that the only appropriate unit is one whichwould include all its office and clerical employees on a system-widebasis and, in support of this contention, points to the inclusion of itsover-the-road drivers and its pickup and delivery employees in unitsfor which there has been a multiemployer bargaining history.Therehas been no history of bargaining for any of the Employer's office.and clerical employees.The Employer operates a motor freight line, with approximately10 terminals at points throughout the northern part of Texas and 1-inOklahoma.A separate manager is in charge of each terminal,and there are also office managers who are responsible to the terminalmanagers at Amarillo, Dallas, and Fort Worth.Over-all directionof the Employer's operations is exercised by a "policy committee"located at the Employer's principal office and terminal in WichitaFalls.All field data from the terminal offices are correlated, andall disbursements are made, from the office at Wichita Falls.The terminal managers possess authority to hire and discharge em-ployees, subject to approval by the policy committee.There is asubstantial difference in pay scales as between the various terminals,101 NLRB No. 101. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office employees in Dallas being the highest paid.'The Dallasclerical employees, however, appear not to have participated in theEmployer's group hospitalization plan.Although there have beensome employee transfers, mostly on a permanent basis, among thevarious terminals, these have not included the Dallas office.For the reasons stated in the Board's recent decision in theSeagramcase,2we find the bargaining history for the Employer's over-the-road drivers and pickup and delivery employees not to be determina-tive of the appropriate unit, or units, for its office and clerical em-ployees.In view of the substantial degree of autonomy at the localterminal level, the geographic separation of the various terminals,and other facts above set forth, we believe that a unit confined to theoffice and clerical employees at Dallas may be appropriate .$Accordingly we find that all office and clerical employees at theEmployer's Dallas, Texas, terminal office, excluding all other em-ployees and all supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]IThe Employer asserts,in explanation of this differential,that many employees performwork outside the scope of their nominal classifications,as, for example,several types ofclericals at Dallas who, in addition to their regular tasks,do filing,which is normally thefunction of file clerks.2 Joseph E. Seagram d Sons,101 NLRB 101.aSoutheasternGreyhound Lines,60 NLRB 1403;AssociatedTransport, Inc.,93 NLRB1564.PHILLIPS CHEMICAL COMPANYandOmWORHffiis INTERNATIONALUNION, CIO AND ITS LOCAL227,PETITIONERandINTERNATIONALBROTHERHOODOF ELECTRICALWORHF.RS,LOCAL UNION 716,AFL,INTERVENOR.1Case No. 39-RC-524.November 25,1952Decision and Direction of ElectionUpon a petition duly filed,a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection with'The Intervenor appeared at the hearing only for the purpose of protecting its con-tractual interest as representativeof theEmployer's electricians.It does not wish toappear on the ballot in any election directed herein.101 NLRB No. 100.